PER CURIAM:
At approximately 3:00 p.m. on Friday, November 13, 1981, claimant was operating his 1980 Buick Skylark northerly on West Virginia Route 2 near Wellsburg, West Virginia, where employees of the respondent were patching the road with tar and cinders. As claimant passed through the area, he heard something hit his vehicle. After about five minutes, claimant stopped his car to inspect it and discovered a crack in the windshield. Introduced into evidence was an invoice in the amount of $192.42 for replacement of the windshield. No evidence was produced by the respondent to refute the claim.
Accordingly, the Court finds the respondent negligent in its road repair operations, which negligence proximately caused the damage to the claimant’s vehicle, and hereby makes an award to the claimant in the amount of $192.42.
Award of $192.42.